DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application Nos. 62/436,284, 62/447,511, 62/454,586, 62/455,875, 62/459,823, 62/463,082, 62/467,664, 62/527,322, 62/533,480, and 62/552,178 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  While each of the cited provisional applications discloses a portion of the claimed invention, none of the individual applications disclose the presently claimed flocked product including a silicone adhesive layer comprising a catalyst, a siloxane, a vinyl siloxane, and a rheology modifier.  Hence, the effective filing date of the present application is the file date of parent application 15/847,589, December 19, 2017.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the release sheet” in lines 6-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0115408 issued to Abrams in view of US 2009/0225640 issued to Manabe et al. and US 2003/0072889 issued to Abrams. 
Abrams ‘408 discloses a process for making a flocked article, said article comprising flock fibers 128 embedded in an adhesive film 108 on an optional substrate film 112 (section [0050] and Figure 4).  The adhesive film 108 may be any suitable adhesive film, including thermosetting silicone adhesives (section [0051]).  The substrate film 112 may be adhesive or non-adhesive and is preferably a thermoplastic material (i.e., thermo-adhesive) (section [0053]).  The flocked article may be made by direct flocking or transfer flocking process (section [0008]).  In a flock transfer embodiment, the substrate film may be a carrier sheet with or without a release adhesive (section [0053)].  The flock fibers may be applied by an electrostatic flocking process (sections [0056] and [0057]).  
In one embodiment, the flocked article is a flock transfer wherein the opposite ends of the flock fibers are adjacent a release adhesive 804 on a release sheet 800 (i.e., carrier) (sections [0065] - [0067] and Figure 8).  
In another embodiment, the flocked article comprises, from top to bottom, a carrier film 22, a release adhesive 21, a plurality of flocked fibers 14, a first activatable adhesive film 13, an elastic film 12, and a second activatable adhesive (sections [0114] and [0115] and Figure 22).  Any suitable adhesives can be used for the first and second activatable adhesives, including catalyst cured silicone thermoset adhesives (sections [0107] and [0108]).  
Thus, Abrams ‘408 teaches the invention of claims 1 and 2, with the exceptions (a) a suitable silicone adhesive comprises a siloxane, a vinyl siloxane, a catalyst, and a rheology modifier and (b) the silicone flock adhesive is applied by screen printing.
Regarding exception (a), silicone adhesives having the claimed composition are known in the art.  For example, Manabe discloses polysiloxane compositions suitable for use as adhesive materials (abstract and section [0130]).  The polysiloxane composition comprises a polysiloxane having a polyhedryl skeleton wherein vinyl functional groups are preferred, a polysiloxane having a hydrosilyl group, and a catalyst (sections [0059], [0061], and [0063]).  The catalyst may be platinum, preferably platinum-vinylsiloxane complexes (section [0082]).  The composition may also include an adhesion-imparting agent, such as a silane coupling agent, including those having epoxy, methacryl, and vinyl functional groups (sections [0093] and [0094]) and an alkenyl group-containing cyclic siloxane compound, such as vinylmethylcyclosiloxane (sections [0103] and [0104]).  The composition may also include a filler (i.e., rheology modifier), such as fumed silica (sections [0114] and [0170]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a specific silicone adhesive as disclosed by Manabe for the generic silicone adhesive of Abrams ‘408.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), Abrams ‘408 fails to teach the silicone flock adhesive is screen printed.  However, such screen printing of flock adhesives is well known in the art of flocking, especially when making a desired pattern or design.  For example, Abrams ‘889 teaches known flocked appliques are made by screen printing a flocking adhesive onto a substrate and applying flock fibers to said adhesive by vibration, gravity, or electrostatic discharges (section [0006]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the silicone flock adhesive of Abrams ‘408 by screen printing said adhesive onto a substrate (e.g., the thermo-adhesive layer or release sheet) in order to make a desired flock pattern or design.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1 and 2 are rejected as being obvious over the cited prior art.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0115408 issued to Abrams in view of US 2009/0225640 issued to Manabe et al.
The features of Abrams ‘408 and Manabe have been set forth above.  Abrams ‘408 teaches the invention of claim 3, with the exception that a suitable silicone adhesive comprises a siloxane, a vinyl siloxane, a catalyst, and a rheology modifier.  However, as set forth above, silicone adhesives having such a composition are known in the art as evidenced by Manabe.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a specific silicone adhesive as disclosed by Manabe for the generic silicone adhesive of Abrams ‘408.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 3 is held to be obvious over the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 26, 2022